MARSHALL, C. J.
1. Where several persons have jointly committed the crime of robbery of several victims and have taken from one or more of them property of value and are fleeing from the scene of the robbery and immediately thereafter one of the victims runs a short distance in the opposite direction and notifies policemen of the crime and the direction in which the robbers are fleeing and the policemen pursue the robbers and intercept them within a few minutes thereafter and when the robbers have proceeded in their flight a distance of not more than five city squares and while they are still in flight carrying the proceeds of the robbery which had not yet been divided among them and the robbers refuse to surrender and one of their number shoots a policeman and inflicts injuries resulting in his death, such' homicide is committed in perpetrating a robbery. Conrad v. State, 75 Ohio St., 52, approved and followed.
2. Where a person is indicted for murder in the first degree and pleads guilty to such indictment and the court proceeds to take testimony to determine the degree of the crime and after hearing evidence determines the crime to be first degree murder and imposes the death sentence the accused has not been denied the constitutional right of trial by jury.
E. Section 13692, General Code, is not in conflict with Section 12400, General Code, and the legislative declaration of repeal of Section 6808 Revised Statutes, as it existed prior to the amendment thereof found in 93 C. L., 223, now 12400, General Code, whereby it repealed all other sections and parts of sections of the statutes of Ohio inconsistent therewith, did not operate as a repeal of any portion of Section 7316, Revised Statutes, now Section 13692, General Code.
4. By virtue of the provisions of Section 13692, General Code, the trial court in proceeding to take testimony to determine the degree of a crime has power and authority to extend mercy to a person found guilty of first degree murder.
5. The revision and. consolidation act of 1910 whereby the General Code was enacted and all laws then oji the statute books were repealed, was not new legislation and did not contain more than one subject, and the codification act was therefore not in conflict with Section 16, Article II, of the Ohio Constitution.
Judgment reversed.
Wanamaker, Robinson, Matthias and Clark, JJ., concur. Hough and Jones, JJ., concur in the judgment.